DETAILED ACTION
Notice to Applicant
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-20 are pending.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


4.	Claims 8-9 and 19-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

	Claim 8 states that a volume of the second flange protruding beyond the first terminal portion is greater than or equal to a volume of an accommodating space of the gap.  However, as indicated in claim 1, the second flange is a component of the first terminal portion.  Therefore, it is unclear which portion of the first terminal portion a volume of the second flange protrudes beyond, said volume being greater than or equal to a volume of an accommodating space of the gap.  Appropriate correction is required.  Claim 9 is consequently rejected due to its dependence on claim 8.  To note, Figure 2 of the specification shows the second flange as protruding beyond the first flange, as well as the portion between the first and second flanges, in a longitudinal direction of the conductors. 



Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claims 13-16 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kameko et al. (US 2018/0188295 – hereinafter “Kameko”).

Per claim 13, Kameko teaches a manufacturing method of a current detection device, comprising steps of:
providing two conductors and a resistor; welding the resistor between the two conductors (A resistive material 35 is welded between two electrode portions 5a and 5b (Fig. 4F; ¶56));
(Through-holes 36 are formed in the electrode portions 5a and 5b (Fig. 4F; ¶57));
providing a detection terminal comprising a first terminal portion (Fig. 18; terminal portion 17b; ¶117) and a second terminal portion (Fig. 18; terminal portion 17a; ¶117), wherein the first terminal portion comprises a first flange (Fig. 18; lower flange 97; ¶117) and a second flange (Fig. 18; upper flange 99; ¶117), the second flange is connected to the second terminal portion (The upper flange 99 is connected to the terminal portion 17a (Fig. 18)), a gap is defined between the first flange and the second flange (A gap is defined between the upper flange 99 and the lower flange 97 (Fig. 18)), a width of the second flange is greater than a width of the first flange, the width of the second flange is greater than a width of the hole (A width of the upper flange 99 is greater than a width of the lower flange 97 and a width of a recess 93 of the through-hole 36 (Fig. 18)), and the width of the first flange is smaller than or equal to the width of the hole (A width of the lower flange 97 is smaller than or equal to a width of the recess 93 of the through-hole 36 (Fig. 18)); and
inserting the first terminal portion into the hole to make the first flange be inserted into the hole, and then to make at least one portion of the second flange be buried into the at least one conductor to squeeze the hole and make a material beside the hole be filled into an accommodating space of the gap (The voltage sensing terminal 17 is fitted into an upper recess portion and hammered into the lower recess portion (Fig. 18; ¶117).  A material may be filled into an accommodating space of the gap (Fig. 18)).

Per claim 14, Kameko teaches the manufacturing method according to claim 13, further comprising: a welding step of welding the resistor to the at least one conductor using a welding process, wherein the welding process comprises at least one of laser beam welding, electron (The resistive material 35 is welded to the electrode material 31 via electron beam welding and a cutting step is performed to create a specific shape into the current detector (Figs. 4E-4F; ¶54 and 61)).

Per claim 15, Kameko teaches the manufacturing method according to claim 13, wherein a resistance value or resistivity of the conductor is smaller than a resistance value or resistivity of the resistor (The electrode material 31 is a high conductive material such as copper whereas the resistive material 35 made from a copper alloy (¶54 and 60)). 

Per claim 16, Kameko teaches the manufacturing method according to claim 13, wherein the step of inserting the first terminal portion into the hole comprises: pushing a riveting head against the second flange, wherein the riveting head protrudes beyond a side surface of the second flange, and pushing the first terminal portion into the hole until a portion of the riveting head protruding beyond the side surface of the second flange rests against the first surface of the at least one conductor (The voltage sensing terminal 17 is fitted into the upper recess portion and hammered into the lower recess portion such that the upper flange 99 and lower flange 97 are accommodated by the electrode material 31 (Fig. 18; ¶117)).  

Per claim 18, Kameko teaches the manufacturing method according to claim 13, wherein the step of forming a hole on at least one conductor comprises: forming the hole, so that an aperture of a portion of the hole near the second surface is not greater than an aperture of a portion of the hole near the first surface (The aperture of the through 36 near the lower flange 97 is less than the aperture of the through-hole 36 near the upper flange 99 (Fig. 18)).

Allowable Subject Matter
7.	Claims 1-7 and 10-12 are deemed allowable.  In particular, the prior art of record is silent on the following feature of claim 1 which is inherited by dependent claims 2-7 and 10-12: the first flange is buried into the at least one conductor, a distal end of the first flange does not protrude beyond the second surface and keeps a distance from the second surface.

Claim Objections
8.	Claims 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Per claim 17, the prior art of record is silent on the distal end of the lower flange being kept at a distance from the second surface.

Claim Remarks
9.	Although claims 8-9 and 19-20 are rejected under 35 U.S.C. 112(b), the prior art does not explicitly describe a relationship between a volume of a portion of the upper flange 99 and a volume of an accommodating space of the gap as required by claims 8 and 19, and through inheritance, claims 9 and 20, respectively.

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAS A SANGHERA whose telephone number is (571)272-4787. The examiner can normally be reached M-Th, alt. Fri, 8-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E LaBalle can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAS A SANGHERA/Examiner, Art Unit 2852